Citation Nr: 1418658	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDING OF FACT

PTSD is shown to have developed as a result of the Veteran's active service. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD as a result of his active service in Korea from April 1952 to November 1952.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f) (2013).

The Veteran has claimed stressors of seeing a service member sucked into a jet engine and participating in combat during a Black Operations mission, but those stressors have not been corroborated by the research conducted.  However, the RO conceded in a April 2012 statement of the case that, under the relaxation of evidentiary standards for establishing in-service stressors in claims, the Veteran's stressors of fearing for his life every day in Korea and fearing being captured by the Chinese army constituted "fear of hostile military or terrorist activity," and the Veteran's Korean Service Medal made his statements credible as they were consistent with the circumstances of his service.

The Veteran was first diagnosed with PTSD in February 2009, and that diagnosis has been confirmed on multiple occasions by the Veteran's treating psychologists at VA, a Vet Center licensed social worker, and a March 2012 VA examiner.  All the medical opinions on record agree that the Veteran's PTSD is related to his active service and his experiences in Korea and those experiences are shown to include fear of hostile military or terrorist activity.  The Board finds that those medical opinions are the most probative evidence of record and establish that the Veteran has PTSD that is etiologically related to, or the result of, the fear of hostile military or terrorist activities in active service.  He is shown to have feared being killed by the enemy while stationed in Korea.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for PTSD is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


